          Case 2:20-cv-02121-KHV-TJJ Document 27 Filed 08/04/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

CONSUELO E. KELLY-LEPPERT,                      )
                                                )
                            Plaintiff,          )
                                                )
v.                                              )
                                                )       Case No: 20-cv-2121-KHV-TJJ
                                                )
MONSANTO/BAYER CORP.,                           )
                                                )
                            Defendant.          )

                                     MEMORANDUM AND ORDER

           Plaintiff, proceeding pro se and in forma pauperis,1 has filed a Motion for Appointment

of Counsel and Declaration of Good Faith Efforts to Obtain Counsel (ECF No. 22). For the

reasons set forth below, the Court denies the motion.

           Plaintiff filed this wrongful death action on March 16, 2020. Plaintiff claims her husband

“had an overdose of glyphosate” after being “exposed to Agent Orange” in Vietnam and “round

up (sic) starting in the 70s until his death.”2 Plaintiff filed a motion to proceed in forma pauperis,

which this Court recommended be denied.3 Plaintiff filed both a motion for reconsideration4 and

an objection5 to the Court’s amended recommendation that Plaintiff’s motion to proceed in

forma pauperis be denied.6 The Court sustained Plaintiff’s objection and allowed her to proceed

in forma pauperis but ordered her to show cause why the Court should not dismiss her complaint




1
    See ECF No. 12.
2
    ECF No. 1 at 4.
3
    See ECF Nos. 3 and 7.
4
    ECF No. 8.
5
    ECF No. 10.
6
    ECF No. 9.
          Case 2:20-cv-02121-KHV-TJJ Document 27 Filed 08/04/20 Page 2 of 4




for failure to state a claim.7 Plaintiff responded to the Court’s order,8 and the Court declined to

dismiss Plaintiff’s complaint.9 On July 30, 2020, Defendant filed a motion to dismiss,10 arguing

Plaintiff’s claims are barred by all applicable statutes of limitations, Plaintiff’s Agent Orange

claim is barred by the government contractor defense set forth in Boyle v. United Technologies

Corp., 487 U.S. 500 (1988), and Plaintiff’s Roundup® claim is expressly and impliedly

preempted by federal law.

           While a defendant in a criminal action has a constitutional right to be represented by an

attorney, it is well settled that a party in a civil action has no right to appointment of counsel.11

Instead, courts considering requests for the appointment of counsel in civil actions generally look

to the in forma pauperis statute, 28 U.S.C. § 1915.12 Under 28 U.S.C. § 1915(e)(1), a court

“may request an attorney to represent any person unable to afford counsel.” The appointment of

counsel under 28 U.S.C. § 1915(e)(1) is a matter within the discretion of the district court.13

           In determining whether to appoint counsel under § 1915(e)(1), the district court may

consider a variety of factors, including: (1) the litigant’s ability to retain counsel, (2) the merits

of the litigant’s claims, (3) the nature of the factual issues raised in the claims, (4) the litigant’s

ability to present his/her claims, and (5) the complexity of the legal issues raised by the claims. 14




7
    ECF No. 12.
8
    ECF No. 13.
9
    ECF No. 15.
10
     ECF No. 23.
11
  Lee v. Crouse, 284 F. Supp. 541, 543-44 (D. Kan. 1967) (“There is no absolute right to appointment of counsel in
either habeas corpus or civil rights actions.”).
12
  Lane v. Brewer, No. 07-3225-JAR, 2008 WL 3271921, at *2 (D. Kan. Aug. 7, 2008); Winston v. Simmons, No.
01-3335-KHV, 2003 WL 21418359, at *8 n.7 (D. Kan. June 18, 2003).
13
  Johnson v. Johnson, 466 F.3d 1213, 1217 (10th Cir. 2006) (a district court has discretion to request an attorney to
represent a litigant who is proceeding in forma pauperis under 28 § 1915(e)(1).).
14
     Brewer, 2008 WL at *5–6.




                                                          2
           Case 2:20-cv-02121-KHV-TJJ Document 27 Filed 08/04/20 Page 3 of 4




The Court must keep in mind that Congress has not provided any mechanism for compensating

such appointed counsel, therefore “[t]houghtful and prudent use of the appointment power is

necessary so that willing counsel may be located without the need to make coercive

appointments. The indiscriminate appointment of volunteer counsel to undeserving claims will

waste a precious resource and may discourage attorneys from donating their time.”15

           In considering these factors, the Court finds Plaintiff has not fully shown an inability to

retain counsel. Plaintiff’s declaration indicates she contacted only two attorneys and states she

was unable to contact more because she is suffering from heart disease.16 Even if the Court were

to find she had shown an inability to retain counsel, the other factors weigh against Plaintiff.

Plaintiff’s Complaint does not suggest that this case involves complicated legal or factual issues.

And, Plaintiff has shown herself to be capable of articulating her claims and understanding the

rules and procedure of this Court. As previously discussed, Plaintiff filed both a motion to

reconsider and an objection to the Court’s recommendation that her motion to proceed in forma

pauperis be denied, and she was ultimately successful in her arguments. Additionally, she clearly

articulated her claims to the Court such that the Court found her “allegations state plausible

claims for relief.”17

           Finally, it is unclear at this stage in the litigation whether Plaintiff’s claims have merit.

Defendant has filed a motion to dismiss, which is still pending. A court may decide to postpone

the decision to appoint counsel until after the resolution of a dispositive motion “as a means of

weeding out frivolous or unmeritorious cases.”18


15
     Id.
16
     ECF No. 22 at 3.
17
     ECF No. 15 at 3.
18
  Lewis v. Frontier AG, Inc., No. 14-2010-JTM-GLR, 2014 WL 644970, at *2–3 (citing Ficken v. Alvarez, 146 F.3d
978, 981 (D.C. Cir. 1998)).




                                                      3
       Case 2:20-cv-02121-KHV-TJJ Document 27 Filed 08/04/20 Page 4 of 4




       At this time, based on the factors for appointment of counsel and the timing of Plaintiff’s

request (while a dispositive motion is pending), Plaintiff’s motion is denied. If it becomes

apparent that appointed counsel is necessary as this case progresses, Plaintiff may renew her

motion.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for

Appointment of Counsel and Declaration of Good Faith Efforts to Obtain Counsel (ECF No. 22)

is denied.

       IT IS SO ORDERED.

       Dated August 4, 2020, at Kansas City, Kansas.




                                                                   Teresa J. James
                                                                   U. S. Magistrate Judge




                                                 4
